NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


JOHN W. STEVENS,                           )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-155
                                           )
MARY KATHERINE STEVENS,                    )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 28, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas
County; Susan St. John, Judge.

Michael J. Park and Joseph R. Park of
Park, Ossian, Barnaky & Park, P.A.,
Clearwater, for Appellant.

Gary E. Williams and Stephen D. Gregg of
The Law Firm For Family Law, Clearwater,
for Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and KELLY and SALARIO, JJ., Concur.